In a negligence action to recover damages for personal injuries, etc., the defendants Vincent Lagala and Giovanna Fontana appeal from so much of an order of the Supreme Court, Richmond County (Mastro, J.), dated December 2, 1996, as denied that branch of their motion which was for summary judgment dismissing the complaint insofar as asserted against them on the basis that they were not negligent as matter of law.
Ordered that the appeal is dismissed as academic, with costs to the appellants, in light of our decision and order in Dinkle v Lagala (246 AD2d 624 [decided herewith]).
This appeal is academic since in Dinkle v Lagala (246 AD2d 624, supra [decided herewith]) the complaint was dismissed insofar as asserted against the appellants (see, Amana El. Corp. v Ydrohoos-Aquarius, Inc., 244 AD2d 371; Matter of Turner v New York City Hous. Auth., 243 AD2d 636). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.